DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 9 use the symbol “α” in formulae (1) and (2), but there is no definition of the symbol within the claim. For purposes of examination, the symbol is assumed to have the definition given in [0029] of the instant specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al (US 2018/0053659) in view of Itami et al (US 2018/0112079).
Chakraborty discloses a film forming method for forming a film on a substrate top face including a first region in which a metal 502 is exposed and a second region in which an insulator 504 is exposed (Fig. 5A) [0024], the method comprising: a SAM forming process of forming a self assembled monolayer (SAM) film 506 on the first region (Fig. 5B) [0025]; and a film growth process of forming a predetermined film 508 on the second region 504 after execution of the SAM forming process (Fig. 5C) [0026]. Metal surface 502 may be copper [0024].
Chakraborty does not disclose that the SAM film is of a perfluoropolyether group-containing compound represented by formula (1) or (2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use other SAM compounds having an affinity for metal surfaces such as the surface treating agent of Itami in the process of Chakraborty as an alternative to inhibit deposition on the metal surface.
Regarding Claims 2-9, Itami discloses a number average molecular weigh within the claimed range [0218[ and deposition of the SAM by vapor deposition [0246]. Chakraborty discloses before execution of the film growth process, rinsing to remove an excess SAM [0025]; a cleaning process prior to execution of the SAM forming process [0020]; a SAM removal process after execution of the film growth process [0027]; the metal surface may be copper, cobalt, etc. [0024]; the insulator may be silicon nitride, silica, etc. [0024]; and an apparatus having a unit configured to form a SAM film and a unit configured to form a predetermined film (Fig. 1). Itami also discloses an apparatus comprising a unit configured to form a SAM film of a perfluoropolyether group-containing compound (Fig. 1 and Fig. 2). 
Thus, claims 1-9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of 35 USC 103 over the combined teachings of Chakraborty and Itami.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715